Exhibit (a)(1)(iv) Form of Notice of Acceptance of Tender [], 2016 Dear Investor: Regarding your investment in the Alpha Core Strategies Fund Please be advised of the following details concerning your redemption from the Alpha CoreStrategies Fund as of [], 2016: Name of Redeeming Investor:[Investor Name] Amount of Redemption:$[] Should you have any questions or require additional information, please contact your Northern Trust representative or: Kerry Lipumaon behalf of the Alpha Core Strategies Fund Tel 312.557.3998 Email NTGA_AMO@NTRS.COM
